DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             TONY P. FINNO,
                               Appellant,

                                    v.

   U.S. BANK NATIONAL ASSOCIATION, as trustee for THE C-BASS
         MORTGAGE LOAN ASSET-BACKED CERTIFICATES,
                      SERIES 2006-RP2,
                          Appellee.

                             No. 4D18-3218

                             [August 8, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE 12-
003687.

  Tony P. Finno, Margate, pro se.

  Kimberly S. Mello and Joseph H. Picone of Greenberg Traurig, P.A.,
Tampa, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.